Opinion filed October 6, 2016




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-16-00202-CV
                                    __________

 SEAGRAVES INDEPENDENT SCHOOL DISTRICT, Appellant
                                         V.
               SANDIA CONSTRUCTION, INC., Appellee


                     On Appeal from the 106th District Court
                              Gaines County, Texas
                       Trial Court Cause No. 16-02-17225


                      MEMORANDUM OPINION
      Appellant has filed in this court a motion to dismiss this appeal. In the motion,
Appellant states that the parties to this appeal “have reached an agreement to settle
and compromise their differences in the suit.” The parties’ settlement agreement is
attached to Appellant’s motion to dismiss. Appellant desires to have the trial court
effectuate the settlement agreement and prays that we grant its motion to dismiss the
appeal. See TEX. R. APP. P. 42.1(a)(1), (a)(2)(C). Appellant has certified that
Appellee does not oppose the motion.
      We grant the motion, dismiss the appeal, and remand the cause to the trial
court to effectuate the parties’ settlement agreement.




                                                    PER CURIAM


October 6, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2